Citation Nr: 1534577	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a sleep disability, to include as secondary to service-connected tinnitus.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2009, April 2010, and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2010, the Veteran testified during a hearing held at the RO before a Decision Review Officer.  He also testified in May 2015 before the undersigned Veterans Law Judge during a hearing held at the RO.  The transcripts of these proceedings are of record.

During the May 2015 hearing, the Veteran's representative indicated that a notice of disagreement had been submitted with respect to a previously denied claim but that a statement of the case (SOC) had not yet been issued for the claim.  Review of the record, however, does not reflect any current appeals for which an SOC has not been issued or that have not yet been addressed by the RO.  Therefore, the Board has not identified as on appeal any issues other than those listed on the title page.  

The record before the Board consists of the Veteran's paper claims files and electronic records included in Virtual VA and the Veterans Benefits Management System.

The Board's decision below grants reopening of the Veteran's claim of entitlement to service connection for a back disability.  The reopened claim and claims for service connection for a sleep disability and headaches are addressed in the Remand that follows the ORDER section of the decision.


FINDINGS OF FACT

1.  In a July 2008 decision, the RO denied the application to reopen the previously denied claim for service connection for back disorder on the basis of new and material evidence having not been received; the Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a back disorder.

3.  The Veteran's PTSD is related to his active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A.          § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a September 2003 rating decision, the RO initially denied the Veteran's claim for service connection for a back disorder on the basis that the evidence failed to show that the Veteran's preexisting thoracic spine scoliosis was aggravated by service.  The RO acknowledged the Veteran's post-service back treatment and diagnosis of low back pain with muscle spasms, but determined that there was no evidence indicating his prior back disorder was permanently aggravated while on active duty.  Although he was notified of the denial of the claim, the Veteran did not appeal this rating decision.

The Veteran filed a claim for service connection for a back disorder again, and the RO denied reopening the claim in a July 2008 rating decision on the basis of new and material evidence having not been received.  The RO determined that the records of the Veteran's additional post-service treatment of his back symptomatology did not establish that his preexisting condition was aggravated by service.  The Veteran was notified of the rating decision, but he did not appeal the denial of the claim or submit evidence during the appeal period.

Evidence received since the unappealed July 2008 rating decision includes an October 2013 VA treatment record with a notation that the Veteran had chronic back pain for thirty years that was service related.  The record also now includes the Veteran's testimony that his back condition was exacerbated during service because he performed heavy lifting as a part of his service duties as a warehouseman.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a back disorder.  Therefore, it is new and material, and reopening the claim of entitlement to service connection for a back disorder is warranted.

II.  Service Connection for PTSD 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's claim is based upon an assertion that he was sexually assaulted during his active service, resulting in the later development of PTSD.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g. Patton v. West, 12, Vet. App. 272 (1999). Moreover, the Veteran is competent to describe his in-service experiences.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board also acknowledges that the relevant regulation stipulates that if PTSD is based on an in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be used to corroborate the stressor.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The Veteran claims that in 1978, he was sexually assaulted after drinking alcohol with members of his unit in the barracks during his service at Cherry Point, North Carolina.  He relays that after he passed out, these individuals began to take pictures of him with their genitals on his face and head and of him with his pants down.  He further alleges that the service members attempted to rape him, but were stopped by another individual who had entered the barracks.  The Veteran states that this other individual and his gunnery sergeant later told him about this occurrence and that the service members were showing the pictures of the incident to others.  According to the Veteran, his gunnery sergeant obtained and destroyed the pictures and ordered him to attend a psychiatric consultation.  He claims that he saw a psychiatrist soon after.  The Veteran states that he was then recommended to be discharged from the military, but that an unrelated skin condition was identified as the reason for his separation in order to "conveniently" handle his sexual assault.  

The Veteran also attributes his PTSD to in-service racial discrimination and harassment.  He asserts that the in-service sexual assault was racially motivated and further alleges to have been verbally abused by his superior officers.  The Veteran highlights the racial tension present in the military during the time of his service in support of this contention.  

The Veteran's service records are negative for reports of a sexual assault or any form of harassment and do not include notations of any psychiatric treatment or symptomatology.  However, these records show that the Veteran twice failed a training course associated with his initial service occupational specialty, resulting in a change of his occupational specialty.  These records also reflect that the Veteran requested a unit transfer in March 1979.  Approximately one month later, the Veteran was recommended for discharge due to pseudofolliculitis barbae, a condition that was determined to have interfered with his ability to conform to the Marine Corps' grooming standards.  

Post-service, a June 2009 VA treatment record shows the Veteran presented for a psychiatric assessment and reported experiencing increased intrusive thoughts due to his recent sobriety.  He was noted to have a thirty year history of alcohol and substance dependence and reported using substances in an effort to cope with traumatic events that occurred during service.  He reported several events that the examiner stated could meet criterion A for a PTSD diagnosis, including being abused by superior officers and racially motivated sexual abuse involving an attempted molestation and having compromising pictures taken of him when he was drunk and passed out.  The mental status examination resulted in a diagnosis of PTSD.  Subsequent records reflect additional notations of the Veteran's in-service stressors and his PTSD diagnosis.

The Veteran underwent a VA PTSD examination in January 2010.  The examiner reviewed the claims files and specifically noted his review of the Veteran's aforementioned service records.  Regarding his in-service stressors, the Veteran relayed the details of the in-service sexual assault, incidents of racially motivated harassment and pervasive discrimination, and witnessing other service members being injured during "riots" and fights that occurred during this time.  He stated that after these events, he began to drink more frequently and that his drinking became problematic; he was noted to have a history of alcohol and drug dependence.  The examiner commented that based on the amount of detail the Veteran provided in describing these events and his response to these incidents, he was "quite convinced" that the reported events indeed occurred.  Following a mental status examination, the examiner diagnosed PTSD, determined that this diagnosis met the DSM-IV standards, and opined that the disorder was most likely caused by or result of the Veteran's in-service sexual trauma.  

Having reviewed the foregoing evidence, the Board finds the Veteran's account of the in-service personal assault to be consistent and supported by his service records.  Although the event is not explicitly documented in these records, when coupled with the Veteran's credible account, the service records establish behavior changes that are consistent with the Veteran's claim of an in-service personal assault, including poor job performance, substance abuse, and his 1979 request for a unit transfer.  38 C.F.R. § 3.304(f)(5).

The evidence also includes a diagnosis of PTSD linked by medical professionals to the in-service sexual assault.  As previously noted, the January 2010 VA examiner found the Veteran's account and response to the service sexual trauma to be sufficient evidence that the in-service stressor occurred.  

In sum, all of the criteria for establishing service connection for PTSD have been met.  Accordingly, service connection for PTSD is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for a back disability is granted.

Service connection for PTSD is granted.


REMAND

While the Board regrets the delay, additional development is needed for the remaining claims on appeal.

Having reopened the Veteran's back disorder claim, the Board finds that the Veteran should be afforded a VA medical examination to determine the nature and etiology of his preexisting thoracic scoliosis and all other back disorders present during the claim.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03 (July 16, 2003).  The Board must follow precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

In this case, the evidence of record does not include a medical opinion regarding whether the Veteran's preexisting thoracic scoliosis was aggravated during his active duty service or an adequate medical opinion with sufficient rationale regarding whether any other back disorder present during the claim is related to his period of active duty.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the claim must be remanded in order to obtain an etiological opinion for the Veteran's back disorder.   

As for the remaining claims on appeal, the Veteran seeks service connection for a sleep disorder and headaches due to his service-connected tinnitus.  He claims that he has difficulty sleeping due to his tinnitus and that he awakens often during the night and then experiences headaches.  VA treatment records dated in September 2011 and October 2014 document his report that his tinnitus causes headaches and difficulty sleeping.  

In light of the Veteran's competent reports of current symptomatology, and the fact that he has not been provided VA examinations in response to these claims, the Board finds that the Veteran must be afforded VA examinations to determine the nature and etiology of his claimed headaches and sleep disorder.
 
Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims

2.  Once the development of the record is complete to the extent possible, the RO should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of any back disorders present during the period of this claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed, to include current X-ray examination.

Based upon a complete review of the record and the examination results, the examiner should state whether there is a 50 percent or better probability that the Veteran's preexisting thoracic scoliosis permanently increased in severity during service and if so whether the in-service increase was clearly and unmistakably due to natural progression.  

For each back disorder, other than thoracic scoliosis, present during the period of the claim, the examiner should state whether there is a 50 or better probability that such disorder originated during active service or is otherwise etiologically related to active service.

In providing the opinions, the examiner must consider and discuss the Veteran's assertion that his back disorder was caused or aggravated by the heavy lifting he performed as a part of his service duties as a warehouseman.

For purposes of the opinions, the examiner should assume that the Veteran is credible.

The rationale for each opinion expressed must also be provided.

3.  Once the record is developed to the extent possible, the Veteran should be afforded new examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of his claimed sleep disorder and headaches.  All pertinent evidence of record must be made available to and reviewed by the examiner(s), and all necessary tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the appropriate examiner should state a medical opinion with respect to each sleep disorder and headache disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder originated during active service, is otherwise etiologically related to active service, or was caused or permanently worsened by a service-connected disability.   The examiner must consider and discuss the Veteran's competent reports of symptoms existing during the pendency of the claims, as well as any pertinent symptomatology documented in the service treatment records.

The rationale for each opinion expressed must also be provided.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


